Citation Nr: 0611970	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for vascular disease of 
the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1980 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and July 2003 rating 
determinations of the Buffalo, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

1.  The veteran does not have the requisite service for 
receipt of pension benefits as he did not serve on active 
duty during a period of war.

2.  There is no competent evidence that a current vascular 
disease of the left leg is related to a disease or injury in 
service.


CONCLUSION OF LAW

1.  The veteran does not meet the basic criteria for 
entitlement to a nonservice-connected pension.  38 U.S.C.A. 
§§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2005).

2.  Vascular disease of the left leg was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VA's General Counsel has held that under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel has held with regard to 38 U.S.C.A. § 5103A, that VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In the instant case with regard to the issue of eligibility 
for pension benefits, the relevant facts are not in dispute, 
and the law is controlling.  Accordingly the VCAA is not 
applicable.

With regard to the service connection issue, the RO provided 
an April 2002 letter that told the veteran what the evidence 
must show to substantiate the claim, what evidence VA would 
undertake to obtain, and what evidence the veteran was 
expected to provide.  He was also told that he could assist 
with his claim by sending needed information to VA.  This 
latter notice served to tell him of the need to submit 
relevant evidence in his possession.

The notice was provided prior to the initial adjudication of 
the claim.  Contrary to Dingess, the veteran was not told of 
the evidence needed to establish a rating or effective date.  
This deficiency is not prejudicial to the veteran because the 
claim is being denied and no rating or effective date is 
being set.

VA has sought all reported service and post service medical 
records.  There are no identified records that have not been 
sought or obtained.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As will be discussed below, there is no competent evidence 
that a current vascular disease of the left leg may be 
related to service.  Hence, an examination is not warranted.

Pension Eligibility

VA regulations provide that a veteran of any period of war, 
who becomes permanently and totally disabled due to non-
service-connected disability not the result of their own 
willful misconduct, is entitled to a pension.  38 U.S.C.A. 
§ 1521(a) (West 2002); 38 C.F.R. § 3.3 (2005).  The veteran 
must have served in the active military, naval or air 
service: (1) for at least ninety days during a period of war; 
or (2) during a period of war and was discharged or released 
from service for a service-connected disability; or (3) for 
at least ninety consecutive days which began or ended during 
a period of war; or (4) for an aggregate of at least ninety 
days in two or more separate periods of service during more 
than one period of war. Id.; 38 U.S.C.A. § 1521(j) (West 
2002).

The beginning and ending dates of each war period starting 
with the Indian War are set forth in 38 C.F.R. § 3.2.  

The veteran's had active service from October 1980 to July 
1981.  There is no evidence of record, nor is it contended, 
that the veteran had additional periods of active duty 
service.

VA is bound by the findings of the service department with 
respect to the type or classification of a service member's 
military service and discharge therefrom.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  

The veteran's active service was from October 1980 to July 
1981 

In sum, the appellant has no qualifying military service that 
would convey veteran wartime status.  In reviewing a 
comparable factual scenario, the U. S. Court of Appeals for 
Veterans Claims has held that where the law and not the 
evidence is dispositive of an claimant's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appellant has not 
stated a legal claim for pension upon which relief may be 
granted, and the appeal must be denied.

Service Connection

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in 
peacetime service, or for aggravation of a pre-existing 
disease or disability in service.  38 U.S.C.A. § 1131 (West 
2002)

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In the veteran's case, there is competent evidence of a 
current disability.  Treatment records dating back to 1998 
contain reports of vascular disability in the left leg.  On 
hospitalization at the Albany Medical Center in December 1998 
it was reported that the veteran was well known to the 
vascular surgery service for multiple vein stripping, but it 
was also reported that he had no past medical history.  More 
recent records document deep venous thrombosis and complaints 
of pain in the left leg.

The veteran contends that because of obesity during service 
he was forced to perform additional exercises, and these 
caused vascular disease in his left leg.  

The service medical records document that the veteran was 
overweight and was recommended for an exercise program.  It 
is thus arguable that there is evidence of in-service 
incurrence or aggravation of disease or injury.

There is no evidence, however, linking the current vascular 
disease to service.  In his original claim for service 
connection, the veteran indicated that he could not recall 
when his disability began.  He has not reported a continuity 
of symptomatology beginning in service.

No medical professional has linked the current vascular 
disease to service, including to obesity in service.  

The closest any professional has come, was in the report 
hospitalization at the Albany Medical Center in December 
1998.  It was noted that the veteran had "a history in the 
past of morbid obesity" for which he had undergone stomach 
stapling.  It was noted that he had lost all of his excessive 
weight, but it was added that he had "suffered considerable 
venous insufficiency in his left lower extremity."  These 
statements did not, however,  relate the venous insufficiency 
to obesity.

Recent treatment records contain the report of a long history 
of venous insufficiency with vein transposition in 1988.  
Even if accurate, this history would place the first reported 
treatment approximately seven years after service.

The veteran has provided his opinion that current vascular 
disease of the left leg is related to excessive exercise and 
obesity in service.  As a lay person, however, he is not 
competent to express an opinion as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran's representative has made arguments with regard 
to whether obesity pre-existed service or was aggravated 
therein.  Even if the Board were to accept that obesity had 
its onset in service, the veteran's claim would fail because 
there is no competent evidence linking the current vascular 
disease to obesity.

Because there is no competent evidence of a link between a 
current disability and service, the preponderance of the 
evidence is against the claim.  The doctrine of Reasonable 
doubt does not arise, and the claim is denied.  38 U.S.C.A. 
§ 5107 (West 2002).



ORDER

Basic eligibility for nonservice-connected pension purposes 
is denied.

Service connection for vascular disease of the left leg is 
denied.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


